DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on March 22, 2022.  Currently claims 1 and 4-21 remain in the examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0374294 A1 to Joyce (hereinafter “Joyce”) in view of US 2015/0127362 A1 to DeBusk et al. (hereinafter “DeBusk”).  
	Regarding claims 1 and 15, Joyce discloses a system 10 (see figure 1) and the method for collecting deposited used medical devices comprising a sharps container 15  designed to accept medical waste (see abstract); and the top opening 40, the bottom opening 45 which make up the moving path for the channel 35 to the sharps bin 15 (see paragraphs 0007 and 0016) prevent the disposed item to be removed from the container; a sensor which read information from the items being deposited (see paragraphs 0016 and 0017); and the sensor – the information obtaining mechanism is configured to transmit information another computing device (see paragraph 0016).  
Joyce, however, fails to specifically teach or fairly suggest that the information obtaining mechanism is directly connected to the sharps container. 
DeBusk teaches a system 10 for collecting medical items (see abstract and figure 1) wherein the container 12 is further comprised of RFID reader 14a and 14b (see figure 1 and paragraph 0091).  
In view of DeBusk’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to integrate the reader into the container so that the reader can readily provide information colleting and distributing function. In another view, the position of the reader can be a design variation element so that whether reader is installed in a container as shown in DeBusk or installed on a docking station as shown in Joyce would produce the same outcome – reading information from the item being deposited into the container.  Accordingly, one ordinary skill in the art would choose the design befitting one’s embodiment.  
	Regarding claim 4, the docking station 20 includes a base section 70 (see figure 1 and paragraph 0024).  
 	Regarding claims 5 and 6, the sensor 50 can be one of RFID or NFC reading means (see paragraphs 0017-0019).  
	Regarding claims 7 and 20, whenever, the item/tag is read by the reader 50, the information would be read and processed (see paragraphs 0017-0019).  
	Regarding claims 8-10 and 16, the information taken by the reader includes a time and data in which medical syringe is deposited (see paragraphs 0015 and 0027).  Information is also transmitted to another computing system (see paragraphs 0016 and 0027). 
	Regarding claims 11, 12, and 18, the sensor 50 also detects a weight of a syringe (see paragraph 0016).  Joyce discloses that the reader 50 in the docking station logs, take photo images, weighs and time-stamps the depiction of the syringe (see paragraph 0027).  Unlike the base 75 which can weigh the weight of the container (see paragraph 0024), it appears that the reader reading the above-mentioned information. 
	Regarding claims 13 and 17, the scale 75 can be calibrated to fully loaded weight (see paragraph 0024). 
	Regarding claims 14 and 19, the system can determine quantities of medication consumed or not consumed (see paragraph 0042).  

6.	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2014/0374294 A1 to Joyce as modified by US 2015/0127362 A1 to DeBusk et al. 
 as applied to claim 1 above, and further in view of US 2012/030,5132 A1 to Maness (hereinafter “Maness”).
The teachings of Joyce as modified by DeBusk have been discussed above. 
Joyce as modified by DeBusk , however, fails to specifically teach or fairly suggest using voice recognition interface in the system. 
Maness teaches a system and device for pharmaceutical waster disposal assembly (see abstract) comprising locking mechanism which uses various authenticating means including voice recognition (see paragraph 0157 and figure 14).  
In view of Maness’ teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate well-known voice recognition means to the teachings of Joyce/Debusk in order to improve overall security of the system and therefore unauthorized persons can’t access the system and reduce the potential for theft of sensitive information.    

Response to Arguments
7.	Applicant’s arguments preened in the amendment filed on March 22, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s amendment of claims 1 15, and newly added claim 21 resulted in the new introduction of the reference, and new grounds of rejection.  Therefore, this Office Action is made final. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 14, 2022